Citation Nr: 0516899	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for sinusitis with history of rhinitis, status 
post septoplasty.

2.  Entitlement to a higher initial evaluation, in excess of 
10 percent, for left (minor) shoulder impingement syndrome.

3.  Entitlement to a higher (compensable) initial evaluation 
for hypertension.

4.  Entitlement to a higher (compensable) initial evaluation 
for restrictive airway disease.

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from September 1973 
to September 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).  This determination granted the veteran 
service connection for sinusitis, a left shoulder disorder, 
reactive airway disease and hypertension.  The veteran's 
sinusitis and left shoulder disorder were each rated as 10 
percent disabling.  The veteran's reactive airway disease and 
hypertension were each rated noncompensably disabling.  The 
veteran has expressed disagreement with the disability 
evaluations assigned by the RO.

The issue of entitlement to an increased evaluation for 
restrictive airway disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran throughout the appeal period has not 
undergone four to six weeks of antibiotic treatment for 
sinusitis on more than two occasions during any recent 12-
month period.  He does not suffer more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.

2.  The functional impairment resulting from the left 
shoulder pain and weakness results in the equivalent of 
limitation of the arm to the shoulder level.  

3. The veteran's hypertension has not been manifested by 
diastolic pressure predominantly 100 or more, or, systolic 
pressure predominately 160 or more; neither is a history of 
diastolic pressure predominantly 100 or more demonstrated by 
the medical evidence in its entirety.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating, greater than 
10 percent for sinusitis, with history of rhinitis, status 
post septoplasty have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.97 Diagnostic Code 6513 (2004).

2.  The criteria for an initial rating of 20 percent, for 
left (minor) shoulder impingement syndrome have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.31, 4.71a, 
Diagnostic Codes 5299-5023, 5201 (2004).

3.  The criteria for an initial compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.104, Diagnostic 
Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an August 2003 statement 
of the case and a supplemental statement of the case dated in 
October  2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf. 

The Board notes that VA's General Counsel has held that the 
VCAA and the regulations implementing it are not applicable 
to downstream issues, such as the initial evaluation issue 
currently before the Board. See VAOPGCPREC 8-2003 (Dec. 22, 
2003). The Board is bound by this opinion. See 38 U.S.C.A. § 
7104(c) (West 2002).

In any event, the Board notes, notwithstanding the above, 
that the veteran has been informed, in a September 2003 RO 
letter, of the evidence and information necessary to 
substantiate his claim, the evidence and information required 
from him, and the assistance that VA would provide to obtain 
evidence on his behalf. 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted and the veteran has been given the opportunity 
to submit written argument

Therefore, under the circumstances, the Board finds that VA 
has satisfied both its duty to notify and assist the veteran 
in this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The service medical records reveal a long history of chronic 
sinusitis treated with both antihistamines and antibiotics.  
He underwent two septoplasties due to a deviated septum.  The 
veteran also has a history of hypertension in service.  The 
veteran service medical records reflect clinical findings of 
elevated blood pressure with diastolic readings less than 100 
beginning in the mid 1980's.  His hypertension was shown to 
controlled with medication to include Vasotec.  In 1988, he 
sustained a left shoulder injury and was a noted to suffer 
residual recurrent pain over the left trapezius and 
acromioclavicular (AC) joint.  Left shoulder impingement 
syndrome was diagnosed in September 1996.  

On his initial post service VA examination in November 2000 
the veteran informed the examiner that for the past 12 years 
he has had a pinched nerve in his left shoulder, which has 
been treated by both occupational and physical therapy.  He 
complained of pain, weakness, stiffness, inflammation, 
instability, fatigue, and lack of endurance.  He reported a 
history of sinusitis and rhinitis treated with Flonase, 
antibiotics, antihistamines, and decongestants, as well as, a 
history of septoplasties in 1977 and in 1999.  He stated that 
he had nasal obstruction and pain in his forehead and cheeks.  
He reported postnasal drip.  The veteran said that his 
hypertension was found in June 1979 and that he is presently 
prescribed Cardura 4 mg daily.  

On physical examination, the veteran's blood pressure was 
140/76, 110/70, and 110/74.  His lungs were clear with normal 
breath sounds.  There were no crackles, rales, wheezes or 
rhonchi.  There was equal expansion of the lungs bilaterally 
on deep inspiration.  On musculoskeletal system examination 
it was noted that the veteran was right hand dominant.  The 
left shoulder was noted to have a normal appearance.  There 
was slight tenderness at the left upper back.  Left shoulder 
flexion was from 0 to 160 degrees with pain at the end, 
abduction was 0 to 160 degrees, limited by pain, external and 
internal rotation was from 0 to 85 degrees.  The examiner 
observed that the veteran suffered left shoulder pain as well 
as some fatigue and weakness.  

X-rays of the veteran's sinuses and chest were within normal 
limits.  Chronic left shoulder strain, status post 
septoplasty and rhinitis, and hypertension were the pertinent 
diagnoses.  The examiner indicated that flare-ups of the 
veteran's left shoulder condition cause decreased mobility, 
preventing the veteran from lifting weights at that time.

As noted above, service connection for sinusitis and a left 
shoulder disorder, each rated 10 percent disabling under 
Diagnostic Codes 6513 and 5299-5023, respectively and service 
connection for reactive airway disease and hypertension, each 
rated noncompensably disabling under Diagnostic Codes 6699-
6600 and 7101, respectively, was established by an April 2002 
RO rating decision.

The veteran received treatment at private facilities for 
various disorders, including left shoulder and sinusitis, 
from November 2000 to February 2003.  These records show that 
in November 2000 the veteran was evaluated and treated for 
sinusitis.  At that time he reported a purulent discharge.  
The examination showed swollen turbinates.  The diagnosis was 
sinusitis.  Subsequently the veteran was seen on several 
occasion for upper respiratory complaints diagnosed as 
Eustachian tube dysfunction.  In July 2002, the veteran was 
evaluated for left shoulder pain.  The veteran reported that 
he sustained an injury to his left shoulder 14 years ago in a 
wave making pool.  He complained that his symptoms worsen 
when he reaches overhead.  Physical examination showed 
tenderness over the greater tuberosity.  There was a full 
range of motion and a positive impingement sign.  There was 
also a positive Hawkin's test.  There was no clavicular 
masses or deformity.  There was no weakness to forward 
flexion with internal rotation.  There was no scapular 
winging and no instability in any plane.  X-rays of the left 
shoulder were within normal limits except for Type II 
acromin.  An MRI of the left shoulder taken in June 2002 was 
noted by his examiner to show increased signal in the rotator 
cuff read by the radiologist as a small focal tear.  Left 
shoulder rotator cuff tendonitis was the diagnostic 
impression.  An examination conducted in January 2003 showed 
congestion and bleeding in the right naris.  The maxillary 
sinuses were tender, bilaterally.  Acute maxillary sinusitis 
was the diagnostic assessment.  

Subsequently received were private medical records compiled 
between June 2002 and September 2003.  These records include 
an evaluation of the veteran for chronic sinusitis by Dr. 
M.A.S. in February 2003.  On this evaluation, an examination 
of the veteran showed evidence of moderate to severe rhinitis 
with thick, purulent/mucoid discharge primarily in the left 
middle meatus.  It was the diagnostic impression that the 
veteran had evidence of moderate to severe chronic rhinitis 
and what appears to be evidence of chronic sinusitis as well.  
A February 2003 computer tomography scan of the veteran's 
sinuses was interpreted to reveal no evidence for acute 
and/or chronic sinusitis.  

In March 2003, Dr. S noted that he had reviewed the veteran's 
CT sinus evaluation and that it was his impression that the 
veteran continues to show evidence of moderate chronic 
rhinitis and is most likely experiencing related fluctuating 
Eustachian tube symptoms.  A July 2003 MRI of the veteran's 
left shoulder revealed findings consistent with mild 
degeneration and also mild inflammation in the subdeltoid 
bursa.  In a letter dated in September 2003, Dr. R.T. noted 
that the veteran's left shoulder MRI was consistent with 
rotator cuff tendonitis.  He also noted that a physical 
examination of the veteran's left shoulder was unchanged 
since his last visit.

Private medical records received in December 2003 include 
records of evaluation and treatment provided to the veteran 
by private physicians to include Dr. J. W., between November 
2000 and November 2003.  In December 2000 and January 2002, 
the veteran was evaluated and treated for complaints of sinus 
congestion.  On the latter occasion the veteran was 
diagnostically assessed as likely having viral bronchitis.  
In May 2002, the veteran was evaluated for complaints of left 
shoulder pain, which he reported flares up on and off since 
1988.  The veteran reported that the pain radiates from the 
shoulder blade to the elbow.  On objective examination, range 
of motion of the left shoulder was within normal limits 
except for internal rotation with pain at end range.  Upper 
extremity manual muscle test was within normal limits.  When 
seen in August 2002 the veteran reported a 25 percent 
reduction in his left shoulder symptoms since his last visit.  
He was to continue physical therapy and an exercise program.

On a physical examination in November 2002, the veteran's 
blood pressure was 114/78.  The nasal mucosa on nose and 
sinus examination was erythematous, bilaterally.  There were 
no adventitious sounds on auscultation of the lungs.  When 
examined in January 2003 for complaints of sinus congestion, 
blood pressure was 130/86.  On nose and sinus examination, 
the right nostril was noted to be congested.  The nasal 
mucosa on the right was bleeding.  The maxillary sinuses were 
tender, bilaterally.  Chest and lung examination was 
negative. 

In April 2003, the veteran presented with complaints of sinus 
infection and chest discomfort when coughing.  Blood pressure 
was 118/72.  On objective examination, the nose and sinuses 
were normal as were breath sounds.  On examination in May 
2003, blood pressure was 142/84.  The respiratory system was 
significant for cough and sputum production without dyspnea 
and wheezing. Blood pressure in June 2003 was 126/78.  It was 
noted that pulmonary function tests had shown some evidence 
of small airway disease.  A June 2003 CT scan of the 
veteran's chest was interpreted to show a left diaphragmatic 
elevation but to be otherwise normal.    When examined in 
September 2003, the veteran complained of bronchial tightness 
and sharp pain in his chest.  He said that two times a year 
he has severe bronchitis.  Blood pressure was 140/80.  The 
veteran's blood pressure in October 2003 was 120/86.and in 
November 2003, 104/66.

His left shoulder was evaluated by a private physician in 
July 2003.  At that time the veteran reported that he was 
last seen in August 2002.   He was treated with cortisone 
injection.  He noted some improvement but over the last year 
his symptoms have gradually worsened.  The examination showed 
full range of motion.  There was tenderness over the greater 
tuberosity.  There was a positive impingement sign and 
positive Hawkins.  There was a negative Speed sign.    There 
was moderate weakness to external rotation at the side (3/5) 
and mild weakness to forward flexion and internal rotation 
(4/5).  There was no scapular winging and no instability.  
The impression was partial thickness rotator cuff tear and 
possible full thickness rotator cuff tear.  He was seen in 
September 2003 at which time an MRI showed findings 
consistent with tendonitis of the left showed.  His 
complaints were unchanged since the last visit.  The 
impression was rotator cuff tendonitis and partial thickness 
rotator cuff tear.  The veteran was treated with a cortisone 
injection.

On VA examination in September 2003, the veteran reported 
recurrences of sinusitis four to six times per year, each 
time lasting for two to three weeks.  He said that during his 
sinus attacks bed rest and treatment by a physician is 
required as often as twice a month, each time lasting for 
seven days.  He reported that he has headaches with his sinus 
attacks and that antibiotic treatment is required for the 
sinuses.  He stated that his current treatment for his sinus 
condition is Flonase and Singulair.  He added that, in 
addition, he has used antibiotics including Zithromax, 
Ceftin, and sulfa medicines.  The veteran also reported that 
he has missed approximately 10 days per year from work since 
1977 due to his sinus condition.  

The veteran reported that his blood pressure is consistently 
above 140/90 if he does not take medication.  

With respect to his left shoulder, the veteran reported that 
his symptoms include pain, tingling, and numbness of his 
shoulder and arm as well as weakness of the arm.  He had an 
MRI several months ago, which indicated severe tendonitis.  
He was receiving He stated that he couldn't move his left arm 
very high without experiencing pain.  

On physical examination, blood pressure was 120/80, 124/84, 
and 120/84.  Examination of the sinuses revealed sinusitis at 
the left frontal and left maxillary sinus.  Tenderness was 
present in the left frontal and maxillary sinus.  There was 
no purulent discharge from the nose.  The general appearance 
of the shoulder joint was within normal limits bilaterally.  
Range of motion of the left shoulder was noted to be 
restricted with flexion up to 130 degrees, abduction up to 
110 degrees, and external and internal rotation up to 90 
degrees with pain.  The examiner stated that the range of 
motion of the left shoulder was limited by pain, but not by 
fatigue, weakness, lack of endurance, or incoordination.  On 
neurological examination, there was normal sensory and motor 
function of the upper extremities.  

X-rays of the chest and left shoulder were within normal 
limits.  X-rays of the sinuses indicated mucosal thickening 
of the bilateral frontal sinuses.  Acute maxillary sinusitis 
symptoms, hypertension, and left shoulder impingement 
syndrome were diagnosed.

Private medical records received in January 2004 include a 
report of an examination of the veteran that month.  On this 
examination, it was noted that the veteran presented with a 
complaint of sinus congestion.  Blood pressure was 140/90.  
Physical examination findings noted the nasal mucosa to be 
congested and erythematous, bilaterally.  The frontal sinuses 
were tender, bilaterally.  The maxillary sinuses were normal, 
bilaterally.  The veteran request and was provided Zithromax.  
His physician advised him that it might not give him a long 
enough course of treatment.

The veteran was examined by VA in April 2004 for Eustachian 
tube dysfunction. At that time he reported occasional sinus 
headaches and rare symptoms of nasal congestion and 
sinusitis, which occur approximately two times per year.  

Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Governing regulations 
include 38 C.F.R. §§ 4.1, 4.2, which require the evaluation 
of the complete medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin. 38 C.F.R. § 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Sinusitis

The RO has assigned a 10 percent rating for the sinusitis 
under Diagnostic Code 6513.  Under Diagnostic Code 6513 a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A note to § 4.97 indicates that an incapacitating episode of 
sinusitis is one that requires bed rest and treatment by a 
physician. 38 C.F.R. § 4.97, Diagnostic Code 6513 (2002).

The evidence shows that the veteran has been receiving 
intermittent treatment at private facilities for his 
sinusitis and rhinitis.  During the September 2003 VA 
examination he reported sinusitis four to six times per year, 
each time lasting for two to three weeks.  He said that 
during his sinus attacks bed rest and treatment by a 
physician is required as often as twice a month, each time 
lasting for seven days.  

However the medical evidence does not establish that he has 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. 

The record shows that between December 2000 and January 2002 
the veteran was not evaluated and/or treated for his sinus 
condition.  During this time his upper respiratory complaints 
were diagnosed as Eustachian tube dysfunction.  While his 
sinusitis was active in January and February 2003, a 
recurrence of sinus difficulty was not noted thereafter until 
September 2003.  Additionally, during the April 2004 VA 
examination he reported symptoms of nasal congestion and 
sinusitis occurring approximately two times per year.  

Based on the evidence, the Board finds that the criteria for 
a rating in excess of 10 percent have not been met.  The 10 
percent rating is the highest rating warranted for the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

Left shoulder impingement syndrome

The veteran's left shoulder disorder is currently rated by 
the RO as 10 percent disabling, under Diagnostic Code 5299-
5023.  In the assignment of diagnostic code numbers, 
hyphenated diagnostic codes may be used.  Injuries would 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added proceeded by a hyphen.  38 C.F.R. § 4.27 (2004).  
  
Here the left shoulder impingement syndrome is rated 
analogous to myositis ossificans.  Myositis ossificans is 
rated on limitation of motion of affected parts, as 
degenerative arthritis.  Diagnostic Code 5023.

Diagnostic Code 5003 provides for the evaluation of 
arthritis.  Under Diagnostic Code 5003 when limitation of 
motion is noncompensable, a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  Note to Diagnostic Code 5003 clarifies the 10 and 20 
percent ratings based on X-ray findings will not be utilized 
in evaluating disabilities under Code 5024. 

Limitation of motion of the arm to 25 degrees from the side 
warrants a 40 percent evaluation for the major arm and a 30 
percent rating for the minor arm. If the limitation is to 
midway between the side and shoulder level, a 30 percent 
rating is to be assigned for the major arm and a 20 percent 
rating for the minor arm.  For limitation of arm motion to 
shoulder level, a 20 percent evaluation is warranted for 
either arm.  Diagnostic Code 5201.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2003).

Other impairment of the humerus, with flail shoulder, is to 
be rated 80 percent disabling for the major arm and 70 
percent disabling for the minor arm. For nonunion of the 
humerus (false flail joint), a 60 percent evaluation is 
appropriate for the major extremity, with a 50 percent rating 
for the minor arm. Fibrous union of the humerus warrants a 50 
percent rating for the major arm and a 40 percent evaluation 
for the minor arm. A 30 percent evaluation is for assignment 
for recurrent dislocation of the scapulohumeral joint of the 
major extremity with frequent episodes and guarding of all 
arm movements, with a 20 percent rating for the minor arm; 
with infrequent episodes and guarding of movement only at 
shoulder level, a 20 percent evaluation is appropriate for 
either arm. Malunion of the humerus, with marked deformity, 
warrants a 30 percent rating for the major arm and a 20 
percent evaluation for the minor extremity; a 20 percent 
rating is for assignment for malunion, with moderate 
deformity of either extremity. Diagnostic Code 5202.

Impairment of the clavicle or scapula, with dislocation, 
warrants a 20 percent rating. For nonunion of the clavicle or 
scapula, with loose movement, a 20 percent evaluation is 
appropriate; without loose movement, a 10 percent rating is 
for assignment.  Malunion of the clavicle or scapula warrants 
a 10 percent evaluation. Otherwise, rate on impairment of 
function of contiguous joint.  Diagnostic Code 5203.

The medical evidence shows that the veteran's primary 
complaints consist of chronic left shoulder pain and 
weakness.  The evidence demonstrates that the pain has 
required both cortisone injections and physical therapy since 
his retirement from active duty.  Additionally, the VA 
examination in September 2003 confirmed the veteran's 
complaints of pain and also showed limitation of motion due 
to pain with flexion to 130 degrees and abduction to 100 
degrees.  Although the examiner indicated that the limitation 
of motion was not due to fatigue, weakness, lack of 
endurance, or incoordination, no specific comment was made 
regarding functional impairment on use or during flare-ups.  

In this regard the July 2003 private report showed some 
weakness in the left shoulder and the veteran during the 
September 2003 VA examination continued to report weakness in 
the left shoulder.  Furthermore on the initial VA examination 
in November 2000, the examiner found weakness and fatigue and 
commented that flare-ups of the veteran's left shoulder 
condition cause decreased mobility, preventing the veteran 
from lifting weights at that time.  

After considering the medical findings and the veteran's 
symptoms, in conjunction with the criteria set forth in the 
Deluca case, the Board finds that the functional impairment 
resulting from the left shoulder pain and weakness results in 
the equivalent of limitation of the arm to the shoulder 
level.  Accordingly, a 20 percent rating is warranted 
throughout the entire appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  However, these same findings as 
discussed above do not show that the criteria for a rating in 
excess of 20 percent have been met.  There's no evidence of 
impairment of the scapula, clavicle, or humerus.

Hypertension

Hypertension is rated under Diagnostic Code 7101 of the 
Rating Schedule.  Under Diagnostic Code 7101, a 10 percent 
rating requires diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating requires 
diastolic pressure that is predominately 110 or more, or; 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more. A 60 percent rating requires that diastolic pressure 
be predominantly 130 or more. Id.

The veteran's diastolic blood pressure readings since service 
have all been under 100 with the highest reading of 90 noted 
on private examination of the veteran in January 2004.  As 
for systolic readings, these readings since service have all 
been under 160, with the highest reading of 142 noted on 
private examination of the veteran in May 2003. The veteran's 
hypertension is shown to be well controlled with medication.  

Additionally the in service diastolic blood pressure readings 
were predominantly less than 100.  Accordingly, the criteria 
for a compensable rating have not been met.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A higher initial evaluation, in excess of 10 percent, for 
sinusitis with history of rhinitis, status post septoplasty 
is denied.

An increased evaluation of 20 percent, for left (minor) 
shoulder impingement syndrome is granted subject to the law 
and regulations governing the payment of monetary benefits.

A higher (compensable) initial evaluation for hypertension is 
denied.


REMAND

The veteran's restrictive airway disease is currently 
evaluated under Diagnostic Code 6600, which provides for the 
evaluation of bronchitis.  Bronchitis is rated based on the 
Forced Expiratory Volume in one second (FEV-1), Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) as shown by 
pulmonary function tests.  

The recent VA examination report, dated in September 2003, 
contains a FEV-1 finding but not FEV-1/FVC findings.  Thus 
another examination is required.

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination by a pulmonary 
specialist to evaluate the current level 
of severity of the veteran's restrictive 
lung disease.  In addition to pulmonary 
function tests, any other tests deemed 
necessary should be performed.  The 
pulmonary function tests should include 
FEV-1, FEV-1/FVC, and DLCO (SB) findings.  
The claims file should be reviewed by the 
examiner and the examination report 
should reflect that this has been done. 

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


